DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending. 

Specification
The amendment filed 6/17/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in para. [0028], [0084], [0086], applicant has amended the language to read “for data gathering” in para. [0028] and “at least one preemptive scan” in para. [0084] and [0086]. Given that these terms were not previously described and applicant’s has not pointed out where such support exists in the specification as filed, examiner cannot be certain that applicant’s original disclosure had support. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
In claim 1, applicant recites “wherein step (b) is practiced by conducting a reference scan on the customer servers or the domain to establish baseline operating parameters”; however, applicant does not provide for any disclosure regarding how the “baseline operating parameters” are established. Applicant’s para. [0086] references “baseline operating parameters” in the context of normalcy: “If the warranty says that it triggers due to an 80% drop below normal, for example, this scan determines normalcy for both the to- be-warranted target as well as a plurality of reference targets.” However, there’s no corresponding explanation provided for 1) what information is being scanned or how this scanning occurs; 2) what information is being used to “establish baseline operating parameters”; 3) what steps or algorithms are used to establish said parameters. 
In claim 1, applicant recites “wherein the first mechanism comprises a trigger scan that scans the customer servers or the domain to measure a deviation from the baseline operating parameters”; however, applicant does not provide for any disclosure regarding how the “deviation” is measured. Applicant’s para. [0088], [0090], and [0093] do make a general reference to “deviation.” However, there’s no corresponding explanation provided for the steps or algorithms that are used to establish said deviation. 
In claim 15, applicant recites “wherein step (b) is practiced by conducting a reference scan on the customer servers or the domain to establish baseline operating parameters”; however, applicant does not provide for any disclosure regarding how the “baseline operating parameters” are established. Applicant’s para. [0086] references “baseline operating parameters” in the context of normalcy: “If the warranty says that it triggers due to an 80% drop below normal, for example, this scan determines normalcy for both the to- be-warranted target as well as a plurality of reference targets.” However, there’s no corresponding explanation provided for 1) what information is being scanned or how this 
In claim 19, applicant recites “wherein step (c) is practiced by tracking the plurality of reference targets along with the customer servers or the domain to determine whether the trigger is unique to the customer servers or the domain”; however, applicant does not provide for any disclosure regarding how the system determines whether the trigger is “unique.” Applicant’s para. [0094] describes: “The warranty administrator tracks multiple reference sites and the problem is seen to be more or less unique to the warranted target.” However, there’s no corresponding explanation provided for the steps or algorithms that are used “to determine whether the trigger is unique to the customer servers or the domain.”
In claim 19, applicant recites “wherein step (c) is practiced by tracking the plurality of reference targets along with the customer servers or the domain to determine whether the trigger is unique to the customer servers or the domain”; however, applicant does not provide for any disclosure regarding how the system determines whether the trigger is “unique.” Applicant’s para. [0094] describes: “The warranty administrator tracks multiple reference sites and the problem is seen to be more or less unique to the warranted target.” However, there’s no corresponding explanation provided for the steps or algorithms that are used “to determine whether the trigger is unique to the customer servers or the domain.”
When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that 
Claims 2-14 and 16-18 are rejected based on their dependency. Accordingly, claims 1-19 are rejected under 35 USC § 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4-9, and 12-18, applicant recites the term “warranty.” It’s unclear how examiner is to interpret this term, given applicant’s inconsistent definition provided in the specification. For example, applicant states in para. [0005]: ‘Use of the term “warranty” in the described embodiments is unlike conventional warranties as currently understood for consumer products. The “warranty” of the described embodiments rather more closely resembles parametric insurance. Use of the term “warranty” is thus not intended to encompass a traditional definition’ (examiner’s underline). This conflicts with para. [0007], which states: ‘1) The general structure of any warranty offering is not dissimilar to an insurance contract—the buyer pays some amount of money and if something untoward (but rare) happens, the buyer stands to gain a considerably larger amount of money, presumably to (partly or wholly) compensate for the negative consequences of the untoward event. The possible amount the buyer may receive is referred to as the “payout”’ (examiner’s underline). This inconsistency rises to the level of indefiniteness, since examiner cannot determine the bounds of the claim. For the purposes of compact prosecution, examiner has interpreted “warranty” to encompass both “warranty” and “insurance,” without any special definitions. Appropriate correction is required. 
In claim 3, applicant recites “preemptive scanning.” However, there is no corresponding explanation provided in the specification as to what defines “preemptive scanning,” other than what’s stated in para. [0012]. The definition in para. [0012] does not provide for how one is to interpret “preemptive scanning,” since this could refer to, for example, manually scanning a barcode or querying data. Accordingly, examiner cannot assess the bounds of the claim. Appropriate correction is required.
In claim 10, applicant recites “by defining data-gathering protocols to activate the first and second mechanisms.” However, there is no corresponding explanation provided in the specification as to what defines “data-gathering protocols,” other than what’s stated in para. [0013]. The definition in para. [0013] does not provide for how one is to interpret “data-gathering protocols.” Further, applicant does not provide explanation for the relationship between “data-gathering protocols” and “first and second mechanisms.” Accordingly, examiner cannot assess the bounds of the claim. Appropriate correction is required.
Claims 2, 11, and 19 are rejected based on their dependency. Accordingly, claims 1-19 are rejected under 35 USC § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, and claim 15 is directed to method. Thus, independent claims 1 and 15 are directed to a statutory category of invention (process).  
However, claims 1 and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of independent claim 1 is:
 (a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout;
(b) measuring a probability of the trigger and determining a warranty price based on the measured probability and based on the amount or range of the payout;
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required; and
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold, wherein step (b) is practiced by establish[ing] baseline operating parameters, and wherein the first mechanism comprises measure[ing] a deviation from the baseline operating parameters.

The abstract idea of independent claim 15 is:
(a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout, wherein the conditions are objectively identifiable and verifiable after occurrence;
(b) measuring a probability of the trigger and determining a warranty price based on the measured probability and based on the amount or range of the payout;
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required; and
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold, wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period, wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price, wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty, wherein step (d) is practiced by defining data-gathering protocols to activate the first and second mechanisms, and wherein step (d) is practiced by defining payout protocols to identify and confirm the trigger and to authorize the payout, wherein step (b) is practiced by establish[ing] baseline operating parameters, wherein step (b) is practiced by obtaining a plurality of reference targets, and wherein step (c) is practiced by tracking the plurality of reference targets to determine whether the trigger is unique.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the steps from practically being performed in the mind. For claims 1 and 15, an individual could a) draft a warranty with triggers, i.e. conditions of payout; b) determine the likelihood of said condition occurring (e.g. via historical data) and adjust the price, taking the payout into account; c) establish thresholds to determine event occurrence and whether said event occurrence violates conditions, thereby requiring payment; d) determine relevant rules to apply after warranty is sold. 
For claim 15 specifically, in addition to the mental steps articulated by examiner above, an individual could 1) define an average payout frequency in any given time period and a worst-case payout estimation for the given time period; 2) define pricing rules; 3) define payment processing rules; 3) define data-gathering rules (e.g. type of data); 4) define payout rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a warranty program. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea.
Lastly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices. That is, the drafted process is comparable to a hedging, insurance, mitigating risk process, i.e. a warranty program to hedge risk. If a claim limitation, under its broadest reasonable interpretation, covers performance of hedging, insurance, mitigating risk, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk) grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea of claims 1 and 15 is not integrated into a practical application. The additional elements relating to computing elements (“customer servers”; “domain”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0050] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional elements in claim 1 (“conducting a reference scan on the customer servers or the domain”; “a trigger scan that scans the customer servers or the domain”) and claim 15 (“conducting a reference scan on the customer servers or the domain”; “conducting a reference scan”) are insignificant extra-solution activity, as per MPEP 2106.05(g), since they describe Mere Data Gathering.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	The additional elements in claim 1 (“conducting a reference scan on the customer servers or the domain”; “a trigger scan that scans the customer servers or the domain”) and claim 15 (“conducting a reference scan on the customer servers or the domain”; “conducting a reference scan”) are reevaluated at Step 2B; however, they are still not significantly more. Receiving or transmitting data over the network is recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network))
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-14 and 16-19 are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 3) Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk). The additional elements in claims 1 and 19 (“servers”; “domain”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This is still not significantly more. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
 Accordingly, claims 1-19 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Renouil et al. (US 20170013011) in view of “World Elite MasterCard Cardholder Guide to Benefits” by Barclaycard (hereinafter “Barclaycard”; NPL previously attached) and Kim et al. (US 20040186753).

Claim 1
Regarding claim 1, Renouil discloses: a method of establishing a condition-based warranty program for customer servers or a domain {conditioned-based warranty, i.e. parametric payment allocated with triggering event; para. [0020]; domain, e.g. cyberspace, described in para. [0004]}, the method comprising:
 (b) measuring a probability of the trigger {likelihood, i.e. probability, of risk exposure measured by the system, in relation to triggering events; para. [0020], [0037]}; 
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required {first mechanism defined by trigger module 3, which determines whether and when the trigger has occurred; para. [0024], [0034]; second mechanism defined by payment transfer control module 4, which determines whether and when the payout is required; para. [0040], [0041]}; 
 (d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold {examiner notes that establishing protocols for warranty lifecycle management broadly defines the protocols or rules that occur once a warranty is purchased; Renouil describes an exemplary rule in para. [0041]: soft electronic currency, such as currency that allows for the reversal of payments, for example having a “clearing time” of 72 hours, or the like}, 
wherein step (b) is practiced by conducting a reference scan on the customer servers or the domain to establish baseline operating parameters {examiner notes that a reference scan, as best understood from applicant’s specification at para. [0086], simply describes accessing data; accordingly, a reference scan on the domain to establish baseline operating parameters described in para. [0037]: automated cyber risk event-driven resource pooling system further comprises an accumulation device 5 with a repository unit 8 for the segmentation and for accumulating the cyber risk 50 of a risk component 21, 22, 23, these risk components defining baseline operating parameters}, and 
wherein the first mechanism comprises a trigger scan that scans the customer servers or the domain to measure a deviation from the baseline operating parameters {examiner notes that a trigger scan, as best understood from applicant’s specification at para. [0087], simply describes determining if a trigger condition has fired; accordingly, a trigger scan that scans the domain to measure a deviation from the baseline operating parameters described in para. [0034]: upon the occurrence of a cyber-risk event, the occurrence is automatically detected by means of the measuring devices 31, 32, 33 in trigger module 3 and transmitted to the signal generation module, thereby generating an appropriate output signal, i.e. a measured deviation from the baseline operating parameters}.
Renouil doesn’t explicitly disclose: (a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout; determining a warranty price based on the measured probability and based on the amount or range of the payout.
However, Barclaycard teaches terms and conditions for reimbursement, which is relevant given the invention is directed to condition-based payment. Barclaycard discloses: (a) defining a warranty type including a description of the warranty {warranty type, e.g. Trip Cancellation and Interruption, defined by Barclaycard on p. 25; description of Trip Cancellation and Interruption seen at top of page 25, which provides a definition}, an amount or range of a payout {amount or range of a payout is seen under Coverage Limitations on page 26, which provides up to $5,000 per trip} and a definition of conditions that trigger the payout {definition of conditions seen, for example, on page 26, which defines conditions under which reimbursement occurs, as seen in sections labeled Covered Reasons and Trip Cancellation; examiner notes that these conditions must be satisfied before payout is triggered}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by Renouil, to include the feature of the description, amount, and definition of conditions, as taught by Barclaycard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to provide information relating to warranty type including a description of the warranty, an amount or range of a payout, and a definition of conditions that trigger the payout, in order to facilitate customer decision-making.
The combination of Renouil and Barclaycard doesn’t explicitly disclose: determining a warranty price based on the measured probability and based on the amount or range of the payout. 
However, Kim discloses a similar system for quantification of insurance risks from a variety of catastrophic events. Kim discloses: determining a premium price based on a measured probability and based on the amount or range of the payout {premium based on a measured probability at step 112 and amount of the expected payout at step 116, this information being leveraged to determine price; para. [0040], [0048], [0050]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil and Barclaycard, to include the feature of calculating price by probability and range or amount of payout, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to determine appropriate pricing, as taught by Kim.

Claim 3
Regarding claim 3, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1. Renouil further discloses: step (c) is practiced with preemptive scanning {given that applicant has not provided a definition for preemptive scanning or how this complements step (c), examiner is interpreting practiced with preemptive scanning to mean automatically performing the determining described in step (c); see para. [0025]}.

Claim 10
Regarding claim 10, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1. Renouil further discloses: step (d) is practiced by defining data-gathering protocols to activate the first and second mechanisms {given that applicant has not provided a definition for data-gathering protocols or how this complements step (d), examiner is interpreting data-gathering protocols as accumulation device 5, which serves to gather data, occurring by a set of rules or protocols, which are used to activate trigger module 3 and, subsequently, payment transfer control module 4, i.e. first and second mechanisms; para. [0024], [0040]}.

Claim 11
Regarding claim 11, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1. Renouil further discloses: step (d) is further practiced by defining payout protocols to identify and confirm the trigger {payout rules or protocols defined by independent verification trigger, which only authorizes transfer of payment when occurrence of the cyber risk event is verified, i.e. identified and confirmed; para. [0020]} and to authorize the payout {payout rules or protocols result in automatic payment upon determining triggered event, i.e. system authorizes the payout; para. [0020]}.

Claim 19
Regarding claim 19, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1. Renouil further discloses: step (b) is further practiced by conducting a reference scan on a plurality of reference targets {plurality of reference targets involved in reference scan include electronic means 213, 223, 233 of the assigned risk exposure components 21, 22, 23 that are monitored by the system; para. [0030]}, and wherein step (c) is practiced by tracking the plurality of reference targets along with the customer servers or the domain to determine whether the trigger is unique to the customer servers or the domain {system 1 also able to detect the occurrence of a cyber-risk event and dynamically monitor the different stages throughout the occurrence of the cyber risk event in order to provide appropriately adapted and gradated risk protection for a specific risk exposure component 21, 22, 23, i.e. determines whether the trigger is unique to the domain; para. [0030]}.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Schmitter et al. (US 20050137914).

Claim 2
Regarding claim 2, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1 but doesn’t explicitly disclose: step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period. 
However, Schmitter teaches a similar system for measuring and managing operational risk. Schmitter discloses: step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period {input parameters include the average cost and incident frequency, i.e. average payout frequency, and the maximum individual loss, i.e. worst-case payout estimation over a period of one, two, three, four, or five years, i.e. a given period; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of average payout frequency in any given time period and a worst-case payout estimation for the given time period, as taught by Schmitter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to determine appropriate pricing, as taught by Schmitter, thereby facilitating customer decision-making.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Mester (US 20040078290). 

Claims 4 and 5
Regarding claims 4 and 5, the combination of Renouil, Barclaycard, and Kim discloses the features of claims 3 and 1, respectively, but doesn’t explicitly disclose: step (c) is further practiced by administrator analysis of circumstances reported by a warranty purchaser.
However, Mester teaches a similar system for warranty management. Mester discloses: step (c) is further practiced by administrator analysis of circumstances reported by a warranty purchaser {warranty administrator 52 performs a review, i.e. an analysis, of the claim, i.e. circumstances reported by a warranty purchaser; para. [0052]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of administrative analysis, as taught by Mester. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to insure that the warranty is properly completed within corporate guidelines {para. [0052] of Mester}.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Logan (US 20080103785). 

Claim 6
Regarding claim 6, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price.
However, Logan teaches a similar system for providing extended warranty pricing. Logan discloses: step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price {pricing protocol defined by set of rules that govern warranty pricing; these rules are depicted in Fig. 3 and determine whether and how to modify warranty price, dependent on type of warranty plan selected by user and characteristics of vehicle; para. [0038], [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of pricing protocols to determine price, as taught by Logan. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to provide for a warranty plan to be accurately, quickly, and easily quoted {para. [0021] of Logan}.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Ricci (US 20140310186). 

Claim 7
Regarding claim 7, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty. 
However, Ricci teaches a similar system for warranty compliance. Ricci discloses: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty {communication via communication protocols defined in para. [0345]; system notifies an insurance service provider 2212, i.e. risk partner, about the particular plan; para. [0409]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of communication protocols for notifying risk partners, as taught by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to facilitate communication with relevant third parties, as taught by Ricci, thereby streamlining resolution of warranty-related issues and concerns.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, Kim, and Ricci, further in view of Joao (US 20010037205). 

Claim 8
Regarding claim 8, the combination of Renouil, Barclaycard, Kim, and Ricci discloses the features of claim 7, but doesn’t explicitly disclose: the communication protocols include further notifications to the risk partner about a partner warranty fee due to the risk partner. 
However, Joao teaches a similar system that describes payment of fees to affiliates. Joao discloses: the communication protocols include further notifications to the risk partner about a partner fee due to the risk partner {merchant computer 30 provides notification report which notifies the content provider 20, i.e. the partner, that it has earned a referral commission, i.e. fee due to the partner; para. [0100]; note that while Joao used to describe general context, the reference also describes in context of insurance, i.e. where the insurance broker defines a risk partner; para. [0148]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, and Ricci, to include the feature of a partner fee, as taught by Joao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to facilitate communication with relevant third parties, as taught by Joao, thereby streamlining resolution of warranty-related issues and concerns.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Mikurak (US 20040064351).

Claim 9 
Regarding claim 9, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Mikurak teaches a similar system for payment processing in a supply-chain environment. Mikurak discloses: step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty {payment processing protocols, e.g. Electronic Funds Transfer (EFT), described in para. [0984]; note that Mikurak is used to demonstrate the concept of payment processing protocols; however, warranty is explicitly mentioned in para. [1709]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of payment processing protocols, as taught by Mikurak. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to provide for immediate granting or denial of the transaction {para. [0984] of Mikurak}.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Floyd et al. (US 10713727).

Claim 12
Regarding claim 12, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining termination protocols to deactivate the first and second mechanisms when an in-force period of the warranty ends.
However, Floyd teaches a similar system for utilizing an event-based blockchain. Floyd discloses: step (d) is practiced by defining termination protocols to deactivate mechanisms when an in-force period ends {Floyd describes enforcement period for smart contract monitored by an enforcement entity, where the application monitors trigger conditions, i.e. mechanisms, until the smart contract is expired; thus, the enforcement entity defines a set of rules or termination protocols associated with deactivating the mechanisms at expiration, i.e. an in-force period ends; col. 6, lines 18-30}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of termination protocols, as taught by Floyd. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to insure enforcement of the contract {col. 6, lines 30-35 of Floyd}. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, Kim, and Floyd, further in view of Wallis et al. (US 20010051884).

Claim 13
	Regarding claim 13, the combination of Renouil, Barclaycard, Kim, and Floyd discloses the features of claim 12, but doesn’t explicitly disclose: step (d) is further practiced by defining renewal protocols to enable warranty renewal when the in-force period of the warranty ends, when the warranty is canceled, or after the trigger.
However, Wallis teaches a similar system controlling warranty-related data. Wallis discloses: step (d) is further practiced by defining renewal protocols to enable warranty renewal when the in-force period of the warranty ends, when the warranty is canceled, or after the trigger {purchaser 75 is provided with the option of renewing the terms of any of his warranties through the Service Plan Renewal document 514, which defines renewal protocols, since it provides for logic in programming that enables warranty renewal when the in-force period ends; para. [0050]; Fig. 2 illustrates that various pages, including Service Plan Renewal document 514, are contained in memory; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, and Floyd, to include the feature of renewal protocols, as taught by Wallis. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to provide for an integrated platform that allows the user to interact with warranty information through a single website {para. [0006] of Wallis}. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, and Kim, further in view of Reynolds et al. (US 20030149657).

Claim 14
Regarding claim 14, the combination of Renouil, Barclaycard, and Kim discloses the features of claim 1, but doesn’t explicitly disclose: step (d) is practiced by defining reporting protocols to generate aggregate warranty reports.
However, Reynolds teaches a similar system for measuring and managing operational risk. Reynolds discloses: step (d) is practiced by defining reporting protocols to generate aggregate reports {output from risk engine 90 may be stored in database 40, and may be used to generate reports using report generator 100; report generator 100 may create user reports that enable the user to drill down or incrementally review each level within a reporting hierarchy, i.e. the reports comprise aggregate reports; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of reporting, as taught by Reynolds, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to facilitate information sharing with relevant third parties, as taught by Reynolds, thereby streamlining resolution of warranty-related issues and concerns.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Renouil in view of Barclaycard, Kim, Schmitter, Logan, and Mikurak. 

Claim 15
Regarding claim 15, Renouil discloses: a method of establishing a condition-based warranty program for customer servers or a domain {conditioned-based warranty, i.e. parametric payment allocated with triggering event; para. [0020]; domain, e.g. cyberspace, described in para. [0004]}, the method comprising: 
(b) measuring a probability of the trigger {likelihood, i.e. probability, of risk exposure measured by the system, in relation to triggering events; para. [0020], [0037]}; 
(c) establishing a first mechanism to determine whether and when the trigger has occurred, and establishing a second mechanism to determine whether and when the payout is required {first mechanism defined by trigger module 3, which determines whether and when the trigger has occurred; para. [0024], [0034]; second mechanism defined by payment transfer control module 4, which determines whether and when the payout is required; para. [0040], [0041]}; 
(d) establishing protocols for warranty lifecycle management to manage possible circumstances that may occur once a particular warranty is sold {examiner notes that establishing protocols for warranty lifecycle management broadly defines the protocols or rules that occur once a warranty is purchased; Renouil describes an exemplary rule in para. [0041]: soft electronic currency, such as currency that allows for the reversal of payments, for example having a “clearing time” of 72 hours, or the like}, 
step (d) is practiced by defining data-gathering protocols to activate the first and second mechanisms {given that applicant has not provided a definition for data-gathering protocols or how this complements step (d), examiner is interpreting data-gathering protocols as accumulation device 5, which serves to gather data, occurring by a set of rules or protocols, which are used to activate trigger module 3 and, subsequently, payment transfer control module 4, i.e. first and second mechanisms; para. [0024], [0040]};
step (d) is further practiced by defining payout protocols to identify and confirm the trigger {payout rules or protocols defined by independent verification trigger, which only authorizes transfer of payment when occurrence of the cyber risk event is verified, i.e. identified and confirmed; para. [0020]} and to authorize the payout {payout rules or protocols result in automatic payment upon determining triggered event, i.e. system authorizes the payout; para. [0020]};
wherein step (b) is practiced by conducting a reference scan on the customer servers or the domain to establish baseline operating parameters {examiner notes that a reference scan, as best understood from applicant’s specification at para. [0086], simply describes accessing data; accordingly, a reference scan on the domain to establish baseline operating parameters described in para. [0037]: automated cyber risk event-driven resource pooling system further comprises an accumulation device 5 with a repository unit 8 for the segmentation and for accumulating the cyber risk 50 of a risk component 21, 22, 23, these risk components defining baseline operating parameters; reference scan further described in para. [0030]: the data flow pathway 213, 223, 233 can be monitored by the system, i.e. scanned}, and 
wherein step (b) is practiced by conducting a reference scan on a plurality of reference targets {plurality of reference targets involved in reference scan include electronic means 213, 223, 233 of the assigned risk exposure components 21, 22, 23 that are monitored by the system; para. [0030]}, and
wherein step (c) is practiced by tracking the plurality of reference targets along with the customer servers or the domain to determine whether the trigger is unique to the customer servers or the domain {system 1 also able to detect the occurrence of a cyber-risk event and dynamically monitor the different stages throughout the occurrence of the cyber risk event in order to provide appropriately adapted and gradated risk protection for a specific risk exposure component 21, 22, 23, i.e. determines whether the trigger is unique to the domain; para. [0030]}.
Renouil doesn’t explicitly disclose: (a) defining a warranty type including a description of the warranty, an amount or range of a payout and a definition of conditions that trigger the payout, wherein the conditions are objectively identifiable and verifiable after occurrence; determining a warranty price based on the measured probability and based on the amount or range of the payout; wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period; wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Barclaycard teaches terms and conditions for reimbursement, which is relevant given the invention is directed to condition-based payment. Barclaycard discloses: (a) defining a warranty type including a description of the warranty {warranty type, e.g. Trip Cancellation and Interruption, defined by Barclaycard on p. 25; description of Trip Cancellation and Interruption seen at top of page 25, which provides a definition, i.e. covers you and your family for the cost for nonrefundable trip expenses if certain unforeseen events cause you to cancel or interrupt your trip}, an amount or range of a payout {amount or range of a payout is seen under Coverage Limitations on page 26, which provides up to $5,000 per trip} and a definition of conditions that trigger the payout {definition of conditions seen, for example, on page 26, which defines conditions under which reimbursement occurs, as seen in sections labeled Covered Reasons and Trip Cancellation; examiner notes that these conditions must be satisfied before payout is triggered}, wherein the conditions are objectively identifiable and verifiable after occurrence {as one example, under Covered Reasons, call to jury duty or subpoena by the courts, is objectively identifiable and verifiable after occurrence by means of a jury summons}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by Renouil, to include the feature of the description, amount, and definition of conditions, as taught by Barclaycard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to provide information relating to warranty type including a description of the warranty, an amount or range of a payout, and a definition of conditions that trigger the payout, in order to facilitate customer decision-making.
The combination of Renouil and Barclaycard doesn’t explicitly  disclose: determining a warranty price based on the measured probability and based on the amount or range of the payout; wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period; wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Kim discloses a similar system for quantification of insurance risks from a variety of catastrophic events. Kim discloses: determining a premium price based on a measured probability and based on the amount or range of the payout {premium based on a measured probability at step 112 and amount of the expected payout at step 116, this information being leveraged to determine price; para. [0040], [0048], [0050]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil and Barclaycard, to include the feature of calculating price by probability and range or amount of payout, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to determine appropriate pricing, as taught by Kim.
The combination of Renouil, Barclaycard, and Kim doesn’t explicitly disclose: wherein step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period; wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Schmitter teaches a similar system for measuring and managing operational risk. Schmitter discloses: step (b) includes an average payout frequency in any given time period, and a worst-case payout estimation for the given time period {input parameters include the average cost and incident frequency, i.e. average payout frequency, and the maximum individual loss, i.e. worst-case payout estimation over a period of one, two, three, four, or five years, i.e. a given period; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, and Kim, to include the feature of average payout frequency in any given time period and a worst-case payout estimation for the given time period, as taught by Schmitter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to determine appropriate pricing, as taught by Schmitter, thereby facilitating customer decision-making.
The combination of Renouil, Barclaycard, Kim, and Schmitter doesn’t explicitly disclose: wherein step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price; wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty.
However, Logan teaches a similar system for providing extended warranty pricing. Logan discloses: step (d) is practiced by defining a pricing protocol to determine whether and how to modify the warranty price {pricing protocol defined by set of rules that govern warranty pricing; these rules are depicted in Fig. 3 and determine whether and how to modify warranty price, dependent on type of warranty plan selected by user and characteristics of vehicle; para. [0038], [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, and Schmitter to include the feature of pricing protocols to determine price, as taught by Logan. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to provide for a warranty plan to be accurately, quickly, and easily quoted {para. [0021] of Logan}.
The combination of Renouil, Barclaycard, Kim, Schmitter, and Logan doesn’t explicitly disclose: wherein step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty. 
However, Mikurak teaches a similar system for payment processing in a supply-chain environment. Mikurak discloses: step (d) is practiced by defining payment processing protocols to accept payment for the particular warranty {payment processing protocols, e.g. Electronic Funds Transfer (EFT), described in para. [0984]; note that Mikurak is used to demonstrate the concept of payment processing protocols; however, warranty is explicitly mentioned in para. [1709]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, Schmitter, and Logan, to include the feature of payment processing protocols, as taught by Mikurak. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to provide for immediate granting or denial of the transaction {para. [0984] of Mikurak}.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, and Mikurak, further in view of Ricci. 

Claim 16
Regarding claim 16, the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, and Mikurak discloses the features of claim 15, but doesn’t explicitly disclose: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty. 
However, Ricci teaches a similar system for warranty compliance. Ricci discloses: step (d) is practiced by defining communication protocols to notify a risk partner about the particular warranty {communication via communication protocols defined in para. [0345]; system notifies an insurance service provider 2212, i.e. risk partner, about the particular plan; para. [0409]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, and Mikurak, to include the feature of communication protocols for notifying risk partners, as taught by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to facilitate communication with relevant third parties, as taught by Ricci, thereby streamlining resolution of warranty-related issues and concerns.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, Mikurak, and Ricci, further in view of Joao. 

Claim 17
Regarding claim 17, the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, Mikurak, and Ricci discloses the features of claim 16, but doesn’t explicitly disclose: the communication protocols include further notifications to the risk partner about a partner warranty fee due to the risk partner. 
However, Joao teaches a similar system that describes payment of fees to affiliates. Joao discloses: the communication protocols include further notifications to the risk partner about a partner fee due to the risk partner {merchant computer 30 provides notification report which notifies the content provider 20, i.e. the partner, that it has earned a referral commission, i.e. fee due to the partner; para. [0100]; note that while Joao used to describe general context, the reference also describes in context of insurance, i.e. where the insurance broker defines a risk partner; para. [0148]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, Mikurak, and Ricci, to include the feature of a partner fee, as taught by Joao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have also been motivated to combine these old elements to facilitate communication with relevant third parties, as taught by Joao, thereby streamlining resolution of warranty-related issues and concerns.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, and Mikurak, further in view of Floyd. 

Claim 18
Regarding claim 18, the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, and Mikurak discloses the features of claim 15, but doesn’t explicitly disclose: step (d) is practiced by defining termination protocols to deactivate the first and second mechanisms when an in-force period of the warranty ends.
However, Floyd teaches a similar system for utilizing an event-based blockchain. Floyd discloses: step (d) is practiced by defining termination protocols to deactivate mechanisms when an in-force period ends {Floyd describes enforcement period for smart contract monitored by an enforcement entity, where the application monitors trigger conditions, i.e. mechanisms, until the smart contract is expired; thus, the enforcement entity defines a set of rules or termination protocols associated with deactivating the mechanisms at expiration, i.e. an in-force period ends; col. 6, lines 18-30}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the condition-based warranty program, as taught by the combination of Renouil, Barclaycard, Kim, Schmitter, Logan, and Mikurak, to include the feature of termination protocols, as taught by Floyd. Given that Renouil is directed to warranty-like payouts based on certain conditions being triggered, one of ordinary skill in the art would have been motivated to insure enforcement of the contract {col. 6, lines 30-35 of Floyd}. 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, examiner will respond to relevant arguments. 

Claim Rejections - 35 USC § 101
On pages 6-8 of applicant’s remarks, applicant offers arguments that can be surmised as follows: “In respect of 35 U.S.C. §101, with reference to the Patent Office subject matter eligibility guidelines, claim 1 defines a series of steps and, therefore, is a process under Step 1. In Step 2a-prong 1, it is arguable that the claim defines a judicial exception. In respect of Step 2A-prong 2, Applicant submits that claim 1 recites the combination of additional elements such that the claim as a whole is directed to a particular improvement in establishing a condition-based warranty program.” Applicant goes on to argue: “[the claimed invention] provides a specific improvement over existing warranty/insurance programs, resulting in an improved warranty program for customer servers or a domain. Applicant submits that any "mental process" defined in the claim is integrated as a whole into a practical application. As such, Applicant submits that the claim is eligible as it is not directed to the recited judicial exception.”
Examiner disagrees for the following reasons. First, it’s important to note that there are three groupings of abstract ideas: 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 3) Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk). Applicant has not addressed all groupings. 
Second, examiner provided a concise explanation why the additional claim elements do not integrate the abstract idea into a practical application. These are the considerations that examiner must apply when determining patent eligibility. Examiner restates here, since it addresses applicant’s arguments: The additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
Third, applicant’s argument that “the claim is integrated as a whole into a practical application” is not persuasive. Examiner maintains that the additional elements are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0050] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. The additional elements in claim 1 (“conducting a reference scan on the customer servers or the domain”; “a trigger scan that scans the customer servers or the domain”) and claim 15 (“conducting a reference scan on the customer servers or the domain”; “conducting a reference scan”) are insignificant extra-solution activity, as per MPEP 2106.05(g), since they describe Mere Data Gathering. This also applies to claim 19.   
Lastly, the question of whether “particular improvement in establishing a condition-based warranty program” is relevant, in so far as applicant is able to demonstrate a technical solution to a technical problem. Applicant has not demonstrated such. This is evident by applicant’s para. [0003], which explicitly states: “the invention relates to methods and systems for establishing a condition-based warranty program.” Examiner asserts that applicant is merely claiming a warranty process, implemented on generic computing elements. 
For these reasons, applicant’s arguments are not persuasive, and examiner maintains the position set forth above. (Regarding applicant’s reference to Example 40 from the subject matter eligibility examples, examiner notes that these are, by their nature, exemplary.)

Claim Rejections - 35 USC § 112(b)
On page 8 of applicant’s remarks, applicant offers arguments directed towards the rejection under 35 USC § 112(b).
These are not persuasive. First, examiner contends that applicant’s amendment to the specification is new matter, given that 1) applicant had not previously disclosed "data-gathering protocols” correspond to scan technology; 2) applicant had not previously disclosed the inventory scan and/or the reference scan as "preemptive" scans. 
With respect to “warranty,” applicant has still not addressed the rejection at hand, since the indefiniteness is unresolved. Specifically, it’s unclear how examiner is to interpret this term, given applicant’s inconsistent definition provided in the specification in para. [0005] and [0007]. Applicant’s response in the remarks is not enough to overcome the rejection.  
Accordingly, examiner maintains the rejections set forth above.


Claim Rejections - 35 USC § 103
On page 8-11, applicant offers arguments pertaining to the rejection under 35 USC § 103. Given the newly applied art, necessitated by amendment, examiner directs applicant’s attention to the current rejection, which examiner maintains.

Accordingly, examiner has responded to all arguments raised by applicant. They are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020065731, directed to assisting a buyer in selecting a supplier of goods or services;
US 20090303056, directed to a trigger system for monitoring and/or control devices and/or early warning systems for nascent and/or occurring cyclones.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/1/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689